Citation Nr: 1436261	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  12-10 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant's daughter and son-in-law



ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from November 1942 to May 1945.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Board remanded the issue for further development in June 2013.  All development was completed.  The appellant's daughter attended a hearing in May 2014 before the undersigned.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection had been established for psychoneurosis, anxiety type, rated 10 percent, residuals of a left hip fracture, rated 30 percent, and malaria, rated at noncompensable; his combined schedular evaluation was 40 percent.

2.  The Veteran's death certificate shows that he died in August 1997 with an immediate cause of death of an acute myocardial infarction due to, or as a consequence of, coronary atherosclerosis.  Anemia was listed as a significant condition contributing to death, but not resulting in the underlying cause of death.

3.  Resolving all reasonable doubt, the Board finds that the Veteran's psychiatric disability, to include smoking tobacco as a symptom of the disability, played a significant role in producing or hastening, the Veteran's death.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a service-connected disability substantially or materially contributed to the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for cause of death.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection for cause of death may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected disability or a disability related to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-related disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The death certificate notes that the Veteran died in August 1997 of an acute myocardial infarction due to, or as a consequence of, coronary atherosclerosis.  Anemia was listed as a significant condition contributing to death, but not resulting in the underlying cause of death.  At the time of the Veteran's death, service connection was not in effect for any cardiovascular disability.

The appellant specifically asserts that the Veteran's myocardial infarction is causally related to his service-connected psychiatric disability.  The appellant submitted an April 2013 private medical opinion regarding the Veteran's cause of death.  The examiner noted a strong relationship between stress and heart disease.  He listed several articles, to include newspaper and medical journal articles.  The examiner found that it is just as likely as not that the Veteran's chronic stress as well as his cigarette use, which he associated with the military's complimentary cigarette program during that time, caused his first heart attack.  The consequences of that first heart attack deprived him of quality of life or any productivity for the remainder of his life.  

VA obtained a nexus opinion in July 2013.  The examiner reviewed the Veteran's medical history.  The examiner opined that the Veteran's cause of death from acute myocardial infarction, due to coronary atherosclerosis, with anemia listed as the other significant condition contributing to death but not resulting in the underlying cause, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, to include a history of malaria.  The examiner noted no cardiovascular abnormality at the time of induction into the armed forces.  He also noted no cardiovascular abnormalities during active duty hospitalization and resulting incapacitation due to psychoneurosis, anxiety state.  The examiner found it to be mere speculation to opine as to the likelihood that the Veteran's service-connected psychoneurosis, anxiety type, caused or contributed to his death by acute myocardial infarction.  The examiner acknowledged that common medical disorders seen in primary care settings have high comorbidity with anxiety disorders as well.  Cardiovascular disease is associated with a 1.5 times greater risk of both general anxiety disorder and panic disorder.  The examiner noted, however, that the record is missing any claims file evidence providing documentation of his mental state, his level of anxiety, around the time of his fatal heart attack.  The examiner also found that it would result in speculation to determine whether the Veteran's psychoneurosis caused him to use or increase his use of tobacco products.  The examiner cited medical evidence that medical illnesses are associated with a higher risk for mood and anxiety disorders, so the presence of these disorders places patients at a higher risk for multiple medical conditions.  Patients with general anxiety disorder or panic disorder are almost six times more likely to have a cardiac disorder.  

The Board acknowledges the appellant's assertion that the Veteran's cardiovascular disease was due to cigarette dependency that began when the military provided the Veteran with cigarettes during service.  The Board notes that a revision to the law regarding claims related to in-service tobacco use, passed by Congress and signed by the President as Public Law No. 105-206 on July 22, 1998 (now codified at 38 U.S.C.A. § 1103), prohibits service connection for death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during the veteran's service.  The Board acknowledges, however, that service connection for tobacco dependency may be service connected if it is causally related to a service-connected disability, such as a psychiatric disability.  

During the hearing, the Veteran's daughter and son-in-law testified that the Veteran smoked to calm his nerves and began with 50 cigarettes a day when he first returned from service.  The Veteran's wife also submitted statements that he did not smoke until service.  The VA examiner in July 2013 acknowledged that he could not opine as to whether the Veteran smoked due to his psychiatric disability.  The Board acknowledges that the timeline of when the Veteran had a nervous breakdown in service and when he began smoking appears to align.  

The Board notes that although the examiners' opinions are not overwhelmingly clear regarding whether the Veteran's tobacco use was causally related to his psychiatric disability and whether, in this specific instance rather than generally, the psychiatric disability substantially contributed to the Veteran's cause of death, the Board finds that the evidence is in relative equipoise.  Additionally, the record contains no evidence that a new nexus opinion would clarify the matter any further.  In cases such as this, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  Therefore, resolving all reasonable doubt in favor of the appellant, the Board finds that service connection for cause of death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER


Entitlement to service connection for the Veteran's cause of death is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


